DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 5 is objected to because of the following informalities: “cellulose, talc” are repeated multiple times in the list.  “water” is not a dry material. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 3 and 6, the term "%” is not clear what the % is based on.  Is the % based on the total formulation, the dry mixture or the wet mixture; and whether the % is weight % or volume % or something else?  For the purpose of the compact prosecution, the term of “%” is interpreted as being at least inclusive of either volume or weight basis, based either on the total formulation, the dry mixture or the wet mixture.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubey (US 2013/0284069 A1).
Regarding claim 1, Dubey teaches a method for forming and applying a formulation comprising latex dispersions, which reads on the claim limitation of latex-based formulation, to a surface ([0019], [0020], [0043], [0187], [0205]), wherein the formulation comprises Activator Component B comprises latex polymer in an aqueous medium, latex emulsion and superplasticizers (reads on the claim limitations of wet mixture includes at least one of a latex emulsion and a plasticizer) ([0190]-[0192], [0205], [0206], Table B), and Reactive Powder Component A comprises cellulose, ash, clay, talc, vermiculite, and fine aggregates (reads on the claim limitations of dry mixture includes at least one of an absorbent powder, a superabsorbent powder, and a plurality of fine aggregates) ([0020, 0082], [0165]- [0167], [0173]), the method comprising: mixing the wet mixture and dry mixture with a hand drill mixer or equivalent mixers having a rating of about 250 RPM or greater (reads on mechanically mixing) to produce the formulation ([0049], [0050, 0082]); applying the formulation on a surface of a substrate, and curing or setting the surface with formulation applied on, for example the formulation can be use as self-leveling topping, where for the surface of unleveled floor is covered with a material for a first period of time ([0001], [0019], [0026], [0043], [0053]).
Regarding claim 2, Dubey teaches the formation filling and smoothing cracks holes and other uneven surfaces, which reads on the claim limitation of the formulation fills gaps in the surface ([0053]).
Regarding claim 4, Dubey teaches drying the formulation for a period of time after it is applied and set on the surface; and curing the surface where the formulation is applied, thereby reducing cracking and shrinkage of the surface ([0274]).
Regarding claim 5, Dubey teaches reactive Powder Component A comprises cellulose, ash, clay, talc, vermiculite, and fine aggregates (reads on the claim limitations of dry mixture includes at least one of an absorbent powder, a superabsorbent powder, and a plurality of fine aggregates) ([0020, 0082], [0165]- [0167], [0173]),



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dubey (US 2013/0284069 A1) as applied to claim 1-2, and 4-5.
Regarding claim 3, Dubey teaches the formulation including 0-40 wt% of film forming polymer dispersion such as latex/ reactive powder component A ([0083], [0204]-[0206], table B), and about 1.5% to about 2.5% by dry weight of the cementitious reactive materials, or 1-100pbw of calcium aluminate cement ([0025], [0083], Table B), and 0-0.50 wt% of organic Rheology Control agent /reactive powder component A, such as cellulose ([0083], [0198],Table B), wherein the formulation is castable ([0054], [0083], Table B,  in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
	
Regarding claim 6, Dubey teaches the formulation including 0-40 wt% of film forming polymer dispersion such as latex/ reactive powder component A ([0083], [0204]-[0206], table B), and 0 to 4.0wt % of superplasticizer/reactive powder component A ([0025], [0083], Table B), and 0-0.50 wt% of organic Rheology Control agent /reactive powder component A, such as cellulose ([0083], [0198],Table B), wherein the formulation is castable ([0054], [0083], Table B,  in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI Y ZHANG/Primary Examiner, Art Unit 1717